Citation Nr: 1222657	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  05-16 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to February 1979.

These matters came before the Board of Veterans' Appeals (Board) on appeal from decisions of December 2004 and August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in October 2009.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's claims were remanded in December 2009 and June 2011.  The claims file has been returned to the Board for further appellate adjudication.

The issue of individual unemployability (TDIU) has been raised by the record, in correspondence from the Veteran dated February 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board notes that the Veteran is not service-connected for any disability at this time and thus, further finds that referral is required rather than remand at this juncture.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends, in essence, that he has PTSD due to traumatic experiences in service, specifically personal assaults that occurred in the mess hall by officers while he was in basic training.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f) (2011).

The regulations now provide that VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3) (2011).  

While the Veteran was provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault, which he completed and returned in February 2010, a review of the record fails to show that he was properly advised that evidence from sources other than his service records may constitute credible supporting evidence of his personal assault stressor.  Thus, the Veteran was not provided sufficient notice as required by 38 C.F.R. § 3.304(f)(3).

Additionally, the Board notes that to date the RO/AMC has adjudicated and developed evidence for appellate review only for PTSD.  However, in a precedent case decided in the interim, Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for psychiatric disability(ies) other than PTSD is/are part and parcel of a service connection for PTSD claim (and that such matter(s) is/are before the Board until the Veteran indicates otherwise).  The record, in October 2006 treatment reports, reflects a psychiatric diagnosis of psychosis not otherwise specified.  

More recent VA treatment records, including one dated in March 2012, indicate possible diagnoses of a mood disorder NOS, psychosis NOS/anxiety NOS and PTSD.  In February 2011, the provider observed that the Veteran's exact diagnosis was unclear as the Veteran is actively seeking compensation for PTSD and it is difficult to evaluate any secondary gain.  A VA treatment note dated February 2011 indicates a diagnosis of depressive disorder NOS, as well as those already specified.

Unfortunately, the AMC has not developed or adjudicated the matter of service connection for such other psychiatric disability, as instructed in the prior remand.  Thus, the claim must again be remanded for such development and adjudication.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran's cousin submitted a statement dated in October 2010.  In this statement, he described witnessing the Veteran "get jumped on in the chow line".  The Veteran's cousin additionally indicated that recruits were being raped by their superiors and he saw people being raped, which caused him to run.  The Board notes that the Veteran's induction record indicates that he enlisted as part of a "Buddy Program" with a person having the same name as the author of the October 2010 statement.  

A service record from January 1974 indicates a confrontation in the mess hall between the Veteran and a Drill Instructor with the rank of Sergeant.  The note indicates that the Veteran was very disrespectful at morning chow, he was taught to show his tray and did not follow directions, he was told to leave and did not say "sir" or stand at attention.  When the Veteran was asked what was wrong, he replied that he wanted out of the Marine Corps.

The Veteran's DD 214 indicates that he served one month and three days on active duty and that he was discharged due to "misconduct - frequent involvement with military authorities."

The Board additionally notes that during his October 2009 hearing, the Veteran indicated that he had experienced psychiatric symptomatology since service but did not receive treatment until 2002.  Thus, he should be afforded a VA examination to consider his claim for service connection for a psychiatric disorder and he should be asked where he has received psychiatric treatment so that any and all pertinent records be obtained.  

The Board's June 2011 remand conferred on the Veteran the right to compliance with the remand orders, as a matter of law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, as already explained herein, the Board's remand orders were not fully complied with.  Thus, the RO/AMC is required to conduct the development requested by the Board in order for the Veteran's claim to be fully and fairly adjudicated.    

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran submitted a change of address in June 2012.  The AMC should update their records accordingly.

Accordingly, the case is REMANDED for the following action:

1.  Regarding a psychiatric disability other than PTSD, the AMC should send the Veteran proper VCAA-mandated notice as to a claim of service connection for such disability, and afford he and his representative the opportunity to respond.  The AMC should also specifically provide the Veteran with the notice required in 38 C.F.R. § 3.304(f)(3) with regard to the claim for service connection for PTSD based on personal assault and an appropriate opportunity to respond.

2.  The AMC should request the Veteran to provide identifying information concerning any health care facilities where he received treatment or underwent evaluation for any of the disabilities at issue.  It should then undertake any additional indicated development to obtain any pertinent, outstanding evidence, to include contacting any identified health care facilities.

3.  Obtain and associate with the claims file the Veteran's ongoing VA treatment records not already associated therewith.

4.  The Veteran should be scheduled for a VA examination to determine if a diagnosis of PTSD is warranted based on a verified/corroborated stressor (and such stressor should be specified in the report).  The examiner should additionally consider whether any diagnosed psychiatric disorder is related to active service or any incident of service.  The claims file should be made available to and reviewed by the examiner.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

If PTSD is not established, the examiner should explain what criteria were not satisfied.  The examiner should also identify any other psychiatric diagnoses and, for each, state whether it is at least as likely as not due to active service, to include the assault referenced above. 

5.  The claim should then be re-adjudicated, to include the specific adjudication of any acquired psychiatric disorder other than PTSD indicated in the record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



